Citation Nr: 0218614	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  98-19 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from September 1957 to May 
1958, with prior and subsequent service in the Army 
National Guard which lasted a total of about 28 years.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas, which denied service 
connection for hearing loss and tinnitus.

In his substantive appeal, received in November 1998, the 
veteran indicated that he desired a hearing before a 
Member of the Travel Board.  In September 2000, the 
veteran was notified that a hearing was scheduled for him 
on November 16, 2000.  However, a "report of contact" (VA 
Form 119), dated November 15, 2000, shows that the veteran 
stated that he could not attend his hearing, and that he 
wished to withdraw his request for a hearing.  See 
38 C.F.R. § 20.702(e) (2002).  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  The veteran's hearing loss is related to his service.  

2.  The veteran's tinnitus is related to his service.


CONCLUSIONS OF LAW

1.   Hearing loss was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).  

2.  Tinnitus was incurred as a result of the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 
75, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new 
legislation and the Board's consideration of the 
regulations do not prejudice the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board finds that VA's duties have been fulfilled.  The 
Board initially notes that it has rendered favorable 
determinations on both of the claims in issue. 

VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The 
appellant was notified in the RO's July 1998 decision, and 
the statement of the case (SOC), that the evidence did not 
show that the criteria had been met for service connection 
for hearing loss, or for tinnitus.  He was further 
notified of the relevant criteria in the February 1999 
supplemental statement of the case (SSOC).  Therefore, the 
rating decision, the SOC and the SSOC informed the 
appellant of the relevant criteria.  VA has no outstanding 
duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes 
the discussions in the rating decision, SOC and SSOC sent 
to the appellant informed him of the information and 
evidence needed to substantiate these claims and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained service medical records from the National 
Personnel Records Center.  It does not appear that there 
are any identified treatment records which have not been 
obtained.  The appellant has been afforded a VA 
examination for the claimed disabilities, one report of 
which includes an etiological opinion.  Furthermore, 
although the veteran does not appear to have been given 
notice of the VCAA, or of his duties to obtain evidence, 
see Quartuccio v. Prinicipi, No. 01- 997 (U. S. Vet. App. 
June 19, 2002), no prejudice accrues to the veteran as the 
Board has granted both of the claims in issue.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the appellant in this case.  
Further development and further expending of VA's 
resources is not warranted.  

II.  Service Connection

The veteran asserts that service connection is warranted 
for hearing loss and tinnitus.  He asserts that he was 
exposed to loud noises from armored vehicles, artillery, 
and small arms fire and that he suffered acoustic trauma 
when a claymore mine went off near his head on a "weekend 
drill" in 1984.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   In 
addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted 
on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition 
to the period of service.  See 38 C.F.R. § 3.303(d); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  In such 
instances, a grant of service connection is warranted only 
when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d) (2002).

Applicable regulations provide that impaired hearing shall 
be considered a disability when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hz are 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores are 94 percent 
or less.  38 C.F.R. § 3.385 (2002).

The veteran's service medical records include examination 
reports, dated in December 1965 and February 1980, which 
contain audiological results which revealed hearing loss 
in each ear, as defined in 38 C.F.R. § 3.385.  The most 
recent service examination report of record is a 
"retention" examination report, dated in May 1988, which 
shows that the veteran's ears were clinically evaluated as 
normal.  The results from the audiological examination did 
not reveal hearing loss in either ear, as defined in 38 
C.F.R. § 3.385.  In an accompanying report of medical 
history, he denied having ear trouble, or hearing loss.

The post-service medical evidence consists of VA 
examination reports, dated in May 1998, and October 2002.  
Both of these reports show that the veteran has hearing 
loss in each ear, as defined in 38 C.F.R. § 3.385.  The 
May 1998 report does not contain an etiological opinion.  
However, in the October 2002 examination report, the 
examiner stated that he had reviewed the veteran's claims 
file, and he noted that bilateral hearing loss was 
demonstrated as far back as December 1965.  The examiner 
concluded, "It is at least as likely as not that the 
hearing loss and tinnitus are due to noise exposure 
suffered while in the service."  

The Board finds that the evidence indicates that the 
veteran was exposed to loud noise during service.  
Specifically, the claims file includes the veteran's 
service records, which show that he had a great deal of 
service with artillery units.  In addition, the VA 
audiological reports show that the veteran has met the 
criteria for hearing loss, and the October 2002 VA 
examination report contains a diagnosis of tinnitus.  
Furthermore, the October 2002 VA examination report shows 
that the examiner indicated that the veteran's hearing 
loss and tinnitus were related to his military exposure to 
noise.  There is no competent, countervailing opinion of 
record.  Given the foregoing, the Board finds that the 
evidence is at least in equipoise as to whether the 
veteran's hearing loss and tinnitus are related to his 
service.  Under such circumstances, the benefit of the 
doubt is awarded to the veteran.  38 U.S.C.A. § 5107(b).  
Service connection is therefore granted for the veteran's 
hearing loss and tinnitus.  








ORDER

Service connection is for bilateral hearing loss is 
granted.

Service connection is for tinnitus is granted.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

